OPINION
PER CURIAM.
Jackson J. Teed and Marilyn A. Teed have appealed the district court’s grant of summary judgment to the defendants on their claim that the defendants violated the Equal Protection Clause of the Fourteenth Amendment during the course of a zoning dispute. After a lengthy argument, and after careful consideration of the briefs of the parties, we hold that the Teeds’ arguments in support of their appeal are without merit. We will, therefore, affirm the judgment of the district court.